Exhibit 10.15
POSTROCK ENERGY CORPORATION
2010 LONG-TERM INCENTIVE PLAN
RESTRICTED SHARE UNIT AWARD AGREEMENT

     
Date of Grant:
  April 26, 2010
 
   
Number of Restricted Share Units:
  40,000

          This Restricted Share Unit Award Agreement (the “Agreement”) dated
April 26, 2010, is made by and between PostRock Energy Corporation, a Delaware
corporation (the “Company”), and Douglas Strickland (“Participant”).
RECITALS:
          A. The Company established the 2010 Long-Term Incentive Plan (the
“Plan”) under which the Company may grant eligible employees and non-employee
directors of the Company and its Subsidiaries certain equity-based awards.
          B. Participant is an eligible employee or non-employee director of the
Company or one of its Subsidiaries and the Company has elected to grant to
Participant Restricted Share Units under the Plan pursuant to and in accordance
with this Agreement.
AGREEMENT:
          In consideration of the mutual premises and covenants contained herein
and other good and valuable consideration paid by Recipient to the Company, the
Company and Recipient agree as follows:
          Section 1. Incorporation of Plan.
          All provisions of this Agreement and the rights of Participant
hereunder are subject in all respects to the provisions of the Plan and the
powers of the Plan Committee therein provided. Capitalized terms used in this
Agreement but not defined herein shall have the meaning set forth in the Plan.
          Section 2. Grant and Settlement of Restricted Share Units.
          The Company hereby grants to Participant, subject to the conditions
set forth in this Agreement, that number of Restricted Share Units identified
above opposite the heading “Number of Restricted Share Units” (the “Units”).
Provided Participant’s right to receive the Units has not previously been
forfeited pursuant to Section 4 and subject to any exceptions listed elsewhere
herein, Participant’s rights to the Units shall vest, and the Units will be
settled (as provided below), in proportional amounts (with any number(s) not
evenly divisible being allocated to the earliest tranche), on the applicable
dates identified below (the “Vesting Dates”):

 



--------------------------------------------------------------------------------



 



      Number of Units   Vesting Date 10,000 Units
(25% of the total number of Units)   September 23, 2010 10,000 Units
(25% of the total number of Units)   September 23, 2011 10,000 Units
(25% of the total number of Units)   September 23, 2012 10,000 Units
(25% of the total number of Units)   September 23, 2013

          Upon the vesting of the Participant’s Units on the applicable Vesting
Date, a number of Shares equal to the number of vested Units shall be registered
in the name of the Participant and the certificates representing such Shares
shall be delivered to the Participant not later than 10 days after the
applicable Vesting Date.
          Section 3. Consideration to the Company.
          In consideration of the granting of the Units by the Company,
Participant agrees to render faithful and efficient services as an employee of
the Company or a Subsidiary. Nothing in this Agreement will confer upon
Participant any right to continue as an employee of the Company or a Subsidiary
or will interfere with or restrict in any way the rights of the Company or a
Subsidiary, which are hereby expressly reserved, to terminate Participant’s
employment with the Company or a Subsidiary at any time for any reason
whatsoever, with or without cause.
          Section 4. Forfeiture of Right to Receive Units Prior to Vesting.
          Unless otherwise provided herein, if Participant has a Termination of
Affiliation with the Company or any of its Subsidiaries for any reason
(including due to death or Disability) before one or more of the Vesting Dates
for some or all of the Units, then all of Participant’s unvested Units under
this Agreement shall immediately be forfeited as of such termination date. Upon
such forfeiture, Participant shall have no further rights under this Agreement.
Section 5.4(b) of the Plan shall not apply and thus the Units granted under this
Agreement will not become fully vested if Participant has a Termination of
Affiliation on account of death or Disability.
          Section 5. No Assignment of Rights.
          Subject to any exceptions set forth elsewhere herein, none of the
rights to receive the Units may be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of by Participant, and Participant agrees not
to attempt to sell, assign, transfer, pledge, hypothecate or otherwise dispose
of such rights. Any attempt to sell, assign, transfer, pledge, hypothecate or
otherwise dispose of a right to receive a Unit under this Agreement shall be
null and void.

2



--------------------------------------------------------------------------------



 



          Section 6. No Dividends or Voting Rights.
          Unless and until Shares have been delivered pursuant to this
Agreement, Participant (a) is not entitled to receive any dividends or dividend
equivalents, whether paid in cash or stock, or receive any other distributions
made with respect to actual Shares and (b) does not have nor may Participant
exercise any voting rights with respect to any of the Shares.
          Section 7. Amendment and Cancellation.
          This Agreement may be amended or cancelled at any time provided that,
to the extent any amendment would be materially adverse to Participant or in the
event of the cancellation of this Agreement, both the Company and Participant
consent to the terms of such amendment or cancellation. The foregoing
notwithstanding, no amendment shall be made that would result in the Units
becoming subject to Code Section 409A.
          Section 8. Withholding of Tax.
          Upon the vesting of any Unit, the Company will have the power to
withhold such amounts from the distribution of the Shares or from other cash
payable to Participant to satisfy any tax withholding obligations.
          Section 9. Entire Agreement.
          This Agreement constitutes the entire agreement of the parties with
regard to the subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
the Units granted hereby. Without limiting the scope of the preceding sentence,
all prior understandings and agreements, if any, among the parties hereto
relating to the subject matter hereof are hereby null and void and of no further
force and effect.
          Section 10. Designation of Beneficiary.
          Participant may designate a person or persons to receive, in the event
of Participant’s death, any Units then being transferred or other property then
or thereafter distributable relating to the Units. Such designation must be made
either in the space indicated at the end of this Agreement or upon forms
supplied by and delivered to the Company or its delegate and may be revoked in
writing. If Participant fails effectively to designate a beneficiary, the legal
representative of the estate of Participant will be deemed to be the beneficiary
of Participant with respect to any such Units or other property.
          Section 11. Applicable Law.
          This Agreement will be governed by and construed in accordance with
the laws of the State of Delaware, excluding its conflict of laws provisions.

3



--------------------------------------------------------------------------------



 



          Section 12. Section 409A.
          The rights to, and distribution of, the Units granted hereunder are
intended to be exempt from the requirements of Section 409A of the Code under
the “short-term deferral exclusion” as defined thereunder, and this Agreement
shall be interpreted and administered in a manner consistent with that intent.
          This Agreement has been executed and delivered by the parties hereto
effective the day and year first above written.

            POSTROCK ENERGY CORPORATION
      By:   /s/ David C. Lawler         David C. Lawler        President and
Chief Executive Officer        PARTICIPANT
      /s/ Douglas Strickland       Douglas Strickland           

              Designation of Beneficiary
[redacted]     (Relationship to Participant)       

[redacted]
 
(Name of Beneficiary)
 
(Street Address)
 
(City, State, Zip Code)

4